DETAILED ACTION

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1 - 12are directed to an invention of a computer based method for realizing a bi-directional compression of high dimensional data by compressing said data into a lower dimensional map, the method comprising a reception (18) of data with a first dimension greater than one captured and transmitted by at least one sensor and a compression (22) of said data or attributes derived from said data into compressed data with a second dimension lower than the first dimension, 
characterized in that, for two metric spaces X=(x1µx) and Y=(y1µy) with x a first space which dimension is greater or equal than the dimension of a second space y1µx  a first metric on the first space x1µy a second metric on the second space y, the compression is realized by mapping pairs of points formed between a first set of n points P belonging to said first space x and a second set of n points Q belonging to said second space y1 each point of the second set of n points Q being paired with a point of the first set of points P through the following equation: .

Q = argmint€ynd (A1 (µx (P)) , A2 (µy (t)))
x (P) is a first symmetric distance matrix between points in P, µx (Q) is a second symmetric distance matrix between points in Q, and d(,.) is a  symmetric distance function on the space of square matrices, while A, and As are any two functions holding the following properties: 
A : Rt [0 , 1],
A(0) = 1,
limx→∞ A(z) = 0, 
A(z1) > A(z2) if and only if z1 > z2.

Therefore, the claims clearly recite a mathematical concept of calculations according mathematical relationships or formulas, and thus fall within the “Mathematic Concept” of abstract idea. The claims fail to recite additional elements that integrate the abstract idea into a practical application. The additional elements recited in the claims such as a device comprising a computer program, a processor, and memory for storing mapping tables and computer program, are recited in the claims in a high level of generality that is no more than a recitation of a generic computer invoked merely as a tool for implementing the abstract idea. Therefore, these additional elements both individually and in combination fail to constitute an integration of an abstract idea into a practical application. 
Thus, claims 1 – 12 are directed to an abstract idea without integrated into a practical application.


Thus, claims 1 - 12 are not patent eligible as being directed to an abstract idea without significantly more.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON S COLE whose telephone number is (571)270-5075.  The examiner can normally be reached on Mon - Fri 7:30pm - 5pm EST (Alternate Friday's Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez can be reached on 571-272-2589.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRANDON S COLE/Primary Examiner, Art Unit 2128